Annual Report For the Fiscal Year Ended September 30, 2011 Table of Contents Company Information…………… Page 1 Annual Report on Form 10-K for Fiscal 2011……………. Page 2 Company Information General Southwest Iowa Renewable Energy, LLC (“we” or “us”) was formed in March, 2005 and operates a 110-million gallon dry mil corn-based ethanol plant located near Council Bluffs, Iowa.We began producing ethanol in February 2009.In the year ended September 30, 2011 (“Fiscal Year 2011”) the Company produced ethanol in excess of its 100% nameplate capacity.We sell our ethanol, modified wet distiller’s grains with soluble, and corn syrup in the continental United States.We sell our dried distiller’s grains with soluble in the continental United States, Mexico and the Pacific Rim. Our Directors and Officers Below is certain information about our Directors and officers.Additional information about our Directors and officers is provided in our proxy statement for our 2012 Annual Members’ Meeting. ● Karol D. King, a Director, has worked as a corn, popcorn and soybean farmer since 1967. ● Theodore V. Bauer, a Director, has owned and operated a farming operation and hunting preserve near Audubon, Iowa since 1977. ● Hubert M. Houser, a Director, owns a farm and cow-calf operation and has served in the Iowa Legislature since 1993. ● Michael K. Guttau, a Director, is the CEO and Chairman of the Board for Treynor State Bank. ● Gregory P. Krissek, a Director, is Director of Government Affairs, ICM, Inc., an international agribusiness technology company. ● Thomas J. Schmitt, a Director, is the Manager, Western Region, Bunge North America Oilseed Processing., a division of Bunge North America, Inc., an international agribusiness and food products company. ● Eric L. Hakmiller, a Director, is Vice President and General Manager for Bunge Biofuels, a division of Bunge North America, Inc. ● Brian T. Cahill, General Manager, President and Chief Executive Officer, has held several finance, marketing and managerial positions within the specialty ingredients and alcohol products industries, most recently as executive vice president of Distillery Innovations Segment of MGP Ingredients, Inc. ● Karen L. Kroymann, Controller and Principal Financial Officer, is a certified public accountant and most recently was the controller for Transgenomic, Inc., a company which provides services for DNA lab testing and manufacture-analysis equipment. Our Fiscal Year 2011 Annual Report on Form 10-K Attached to this Annual Report is our Fiscal Year 2011 annual report on Form 10-K, which we filed with the Securities and Exchange Commission (“SEC”) on November 22, 2011.The Form 10-K contains some information about us that has since been updated in subsequent reports we have filed with the SEC.Nonetheless, the Form 10-K provides a detailed description of our properties, our business, and many other matters, in addition to our audited financial statements for our Fiscal Year 2011. The Form 10-K references several exhibits that have been filed with the SEC.If you would like a copy of any exhibit to the 10-K mailed to you, free of charge, please contact Southwest Iowa Renewable Energy, LLC, 10868 189th Street, Council Bluffs, Iowa 51503, or call (877) 366-2480. -1- Annual Report on Form 10-K for Fiscal 2011 -2- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark one) R ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa (Address of principal executive offices) (Zip Code) Registrant’s telephone number (712) 366-0392 Securities registered under Section 12(b) of the Exchange Act: None. Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Exchange Act: Series A Membership Units (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes £No R Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No R Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of September 30, 2011, the aggregate market value of the Membership Units held by non-affiliates (computed by reference to the most recent offering price of such Membership Units) was $52,134,000. As of September 30, 2011, the Company had 8,805 Series A, 3,334 Series B and 1,000 Series C Membership Units outstanding. DOCUMENTS INCORPORATED BY REFERENCE—None PART I 1 Item 1.
